Citation Nr: 1422932	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 23, 2014, and in excess of 50 percent thereafter for adjustment disorder with depressive features. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to November 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, which continued the assignment of a 30 percent evaluation for adjustment disorder with depressive features. 

In November 2012, the Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is on file.  

In November 2013, the Board remanded the matters noted on the title page to the agency of original jurisdiction (AOJ) for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders with regard to the adjustment disorder claim decided herein such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Most recently, the Veteran was afforded a VA psychiatric examination in January 2014.

In the November 2013 remand, the Board noted that, during the November 2012 Board hearing, the Veteran mentioned that he had not been employed for two years, and suggested that he did not believe he could work due to manifestations of his psychiatric disorder.  Accordingly, the Board found that an informal claim seeking entitlement to a TDIU had been raised, as a claim part-and-parcel of the higher disability rating for adjustment disorder with depressive features, and the Board has included this claim on the title page of the November 2013 remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU claim is an element of an initial rating or increased rating).

A January 2014 RO rating decision increased the disability evaluation for adjustment disorder with depressive features to 50 percent effective January 23, 2014 (the date of the most recent VA examination).

The Board recognizes that the Veteran disagreed with the January 2014 rating decision, with respect to the issue of entitlement to an effective date earlier than January 23, 2014, for the assignment of a 50 percent disability rating for adjustment disorder with depressive features.  However, the Board has reviewed the entire claims file and notes that the Veteran's current claim seeking an increased rating for adjustment disorder with depressive features was submitted in March 2010 and from this date he has continued to prosecute his appeal.  Given the history discussed more extensively below, the Board has characterized the issue on appeal as it appears on the first page of this decision, because the claim is one for an increased rating for the period on appeal, rather than as a claim for an earlier effective date.  The RO issued a "staged" rating and the entire period since the claim was filed is on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2011 through January 2014, which were considered by the agency of original jurisdiction (AOJ) in the January 2014 supplemental statement of the case.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, for the entire appeal period, the lay and medical evidence establishes that the Veteran's adjustment disorder with depressive features more nearly approximated occupational and social impairment with reduced reliability and productivity due to depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and thoughts of suicidal ideation without an active plan. 

2. At no point during the appeal period has the Veteran's adjustment disorder with depressive features been productive of symptoms indicative of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 50 percent rating, but no higher, for adjustment disorder with depressive features have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9440 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant case, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  In this regard, The Board notes that during the November 2012 Board hearing, the Veteran and his spouse testified that the Veteran was receiving Social Security Administration (SSA) retirement benefits and not disability benefits.  While the Veteran also reported that he was previously in receipt of SSA disability benefits, a November 2013 request for such records received a negative response from SSA.  Consequently, there is no further duty on the part of VA to request or obtain such records as they are irrelevant to the claim decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the Veteran's claim").  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

As addressed below, the Board remands the Veteran's claim for a TDIU to obtain a medical opinion to determine whether the Veteran is unemployable due to the collective effects of his service-connected disabilities.  This is not relevant to the adjustment disorder with depressive features claim decided on appeal, and the record does not reflect any missing records pertaining to the adjustment disorder with depressive features.

The Veteran was also afforded VA examinations in April 2010 and January 2014.  The Board notes that these examination reports contain all findings necessary to adjudicate the claim.  Since the last examination was conducted in January 2014, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Neither the Veteran nor his representative has alleged that either the April 2010 or January 2014 examination reports are inadequate for rating purposes.  Moreover, the Board finds that these examination reports are adequate in order to evaluate the Veteran's service-connected disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during hearings before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2012 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's psychiatric symptoms from both the Veteran and his spouse, to include the impact such has on his employment and daily life.  The undersigned specifically questioned the Veteran and his spouse on the frequency, duration, and severity of specific psychiatric symptoms, and clarified that his only treatment occurred at VA.  After that hearing, the Veteran's updated VA treatment records were obtained with a waiver of AOJ consideration of such evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than VA treatment records.  Furthermore, based on the hearing testimony, the undersigned determined that additional development, to include obtaining additional VA treatment records and affording the Veteran a VA examination so as to determine the current nature and severity of his psychiatric disorder.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

In November 2013, the Board remanded the case for additional development, to include obtaining outstanding VA treatment records dated from January 2013 to the present and affording the Veteran a VA examination in order to determine the current nature of his adjustment disorder, which was accomplished in January 2014.  Therefore, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Overall, the Board finds that the evidence of record is sufficient to decide the claim adjudicated herein, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Veteran seeks a higher disability rating for his service-connected adjustment disorder with depressive features.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. See generally 38 U.S.C.A. § 5110(b)(2).  In this regard, VA received the Veteran's current claim for an increased rating for adjustment disorder with depressive features on March 12, 2010.
	
The Veteran's service-connected adjustment disorder with depressive features is evaluated under the criteria of DC 9440.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a)  . In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).  

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's STRs shows that he was first seen for psychiatric problems following the death of his young son in 1967.  He was diagnosed with chronic, severe, passice-aggressive personality disorder and was discharged from service due to this "character" problem.  The Veteran first submitted a claim for service connection for a psychiatric disorder in February 2005 and, by rating decision dated in September 2005, the RO awarded service connection for adjustment disorder with depressive features, assigning an initial noncompensable disability rating effective February 16, 2005.  The Veteran disagreed with this initial rating and, by rating decision dated in January 2007 the RO increased the Veteran's disability rating for his adjustment disorder to 30 percent, also effective February 16, 2005.  Thereafter, the Veteran indicated that he was satisfied with this award and abandoned his appeal.  The 30 percent rating was continued by rating decision dated in July 2009.  The Veteran filed his current claim for an increased rating for adjustment disorder with depressive features in March 2010.

Evidence relevant to the severity of the Veteran's adjustment disorder with depressive features since March 2009 (one year prior to his claim on appeal) includes VA psychiatric examination reports dated in July 2009, April 2010, and January 2014.  

During the July 2009 VA examination the Veteran reported that he was married and the father of four grown children (his fifth child died accidentally when he was four years old).  It was noted that the Veteran had been in psychiatric treatment for the past four years.  He had been seen intermittently and received both support services and anti-depressant medications.  He had consistently been diagnosed with recurrent depressive disorder.  His GAF ratings had ranged from a 50 in 2006 to a 55 in April 2009.  

The examiner noted that the Veteran presented quite similarly to the way that he presented in a VA psychiatric examination that the examiner had conducted four years earlier (in June 2005).  At that time, as during the July 2009 examination, the Veteran complained about chronic mild dysphoria and moderate irritability.  His complaints were "essentially identical across the two exams."  The Veteran reported that he frequently felt irritable at his wife and snapped at her, although he tended to have some regret and remorse about doing this.  He added that he was very lucky she had put up with him for the 49 years of their marriage.  

The only significant stressor that the Veteran identified in terms of his current mood disturbance of dysphoria and irritability was a motor vehicle accident he suffered in February 2008.  He reported that, as a result of this accident, where someone ran into his car, he suffered significant arm pain and had had two surgeries to relieve the pain.  He reported that the surgeries were partially successful, but he still felt some pain, and had, basically, been out of work since the car accident.  

Nevertheless, the Veteran stated that he did not enjoy sitting around and regretted that several activities that he once enjoyed, such as bowling and golf, he no longer could do because of arm pain and chronic back pain.  He added that one positive outcome of the car accident was that he received a financial settlement and had been able to pay off some considerable debts, including credit card debts he had incurred over the years.  

While the Veteran mentioned his son's accidental death some 40 years earlier, as well as his diabetes (which he understood ultimately led to his erectile dysfunction) neither of these events seemed to be experienced by the Veteran in a salient manner.  This was not to say that the Veteran had gotten over his feelings about either of these events, but they did not seem to be contributing in major ways to his current mild depression.  The Veteran focused on his forced inactivity and how he very much wanted to return to the work force because he valued himself when he was busy and productive.  He stated that he was haunted with a feeling of helplessness which he very much dislikes.

At the time of the July 2009 examination, the Veteran endorsed no other significant psychiatric or psychological symptoms.  The medical record indicated that the Veteran suffered from chronic insomnia and sleep disturbance, but the Veteran did not identify specific psychological issues such as racing thoughts or anxiety that contributed to the insomnia.  Moreover, he acknowledged that medications that he was currently prescribed  by his psychiatric had been helpful in muting this symptom.  

It was noted that the Veteran was not currently working.  He reported that he wanted to resume work and was actively looking for job openings.  He stated that he had been feeling "sorry for myself" since the car accident, but that he had decided it was time to get back to work.  He had reportedly made an adjustment to his chronic back pain and seemed relieved that his arm pain had been alleviated at least, to a partial degree, by his recent surgery.  The Veteran reportedly had a good relationship with his wife and four children and was looking forward to the upcoming July 4th holiday where they would be visiting him.  He indicated that he enjoyed being with his grandchildren.  

On mental status examination, it was noted that the Veteran was a sad-looking, soft-spoken man who, nevertheless, was engaged in the interview.  There were no signs of symptoms of psychosis.  His mood was assessed as mildly dysphoric with no homicidal or suicidal ideation.  Affect was somewhat flattened, but ranging.  There was no evidence of behavioral or impulse control problem, other than the Veteran's chronic irritability which he expressed primarily towards his wife.  

The impression was dysthymia and the examiner assigned a GAF of 60.  It was noted that the GAF of 60 was slightly higher than the most recent rating given the Veteran by his primary mental health clinician, possibly reflecting the Veteran's optimism about resuming work, as well as his looking forward to the upcoming July 4th holiday where he would be in the company of his grown children and grandchildren.  

During the April 2010 VA examination, the Veteran reported that, for the past couple of years, he slept much less and had "dropped activities" around the house because he did not feel like doing anything.  In the past five to six years, he had endorsed suicidal ideation, consisting of weekly thoughts which he stated he reported to his psychiatrist.  He was not judged to be a risk to kill himself because he endorsed protective factors of no prior attempts, reported that he would not do that to his wife, had a close relationship with his wife, had no history of substance abuse problems, had a regular psychiatric provider whom he stated he would report these thoughts to, and no defined plan.  He did have a firearm in the house that he kept locked and stored away; however, he stated that he did not think he would kill himself and had several protective factors.  In the past year, he also reported feeling hopeless due to his inability to find work and inability to have sex with his wife.  His psychiatric symptoms were frequent (ranging from weekly to several times per week) and considered moderate.  

Since the Veteran's first VA examination in June 2005, the Veteran reported a gradual decline in his mood with no significant period of remission.  In the last four to five years the depression had become worse due to his diabetes mellitus and erectile dysfunction, and that his wife still had to work.  He stated that his inability to make love to his wife caused him to feel depressed.  

The Veteran had been unemployed for the last 12 months and felt that he could not get work due to the poor economy (not to the effects of the depression).  He did not have many social relationships outside of his wife and people he bowled with; however, this had been consistent since his first evaluation.  He reportedly took an anti-depressant which had not helped his mood and also took sleeping pills which helped him sleep "a little."  

The Veteran reported that, since his last VA examination, he had been experiencing depression and nightmares.  He reportedly woke up, on average, four times per week, flailing and talking in his sleep, over the past year and a half.  He reported increased depression in the past four to five years with a sharper decrease in mood recently since he stopped working two years earlier after the car accident.  He reportedly felt depressed thoughts two times per week and felt like he was "not going anyplace" and "useless."  He had stopped participating in several activities he once participated in due to his physical limitations (he still went bowling).  He also stated that he felt as though his life was over due to his inability to get a job (being in a wheelchair when he needed to walk even short distances), thoughts of his son's death while he was in Vietnam made him want to "go down the hold," and taking a lot of medication.  He reported that his erectile dysfunction had been a significant source of negative affect since 1986, and since his last rating examination, he felt more depressed at the inability to make love with his wife and her turning him away.  The increased depression due to his erectile dysfunction had been gradual since his last examination and became worse when he lost his job and he had less to occupy his time.  Since his last examination, his headache pain had increased from 3-4 to 7-8 as it used to be once every coupld of months and was now always every day due to light sensitivity. 

It was noted that the Veteran continued to meet the criteria for adjustment disorder with depressed mood, chronic, as he had significant and longstanding depression (feelings of hopelessness, passive suicidal ideation and sadness due to his diagnosis of erectile dysfunction and his loss of job).  These feelings had increased since his initial rating examination and even more so after he lost his job two years earlier and had less to occupy his mind and time.  He did not engage in many social activities, his personal hygiene had suffered (showering only when his wife told him to or when he had to go somewhere), and spending most of his time watching television.  

On mental status examination, there was no observed or reported impairment of thought process or communication.  There were no reported delusions, hallucinations, and no inappropriate behaviors.  Suicidal ideation was endorsed and described in detail above in relation to his current mental health; however, he was not judged to be a risk to himself or anyone else.  He stopped shaving (as there was no point in doing so) and reduced showering to once a week or if he had a reason to go out.  He was oriented to person, place, and time.  There was no reported memory loss or impairment and there was no reported obsessive or ritualistic behavior with interfered with routine activities.  Rate and flow of speech were within normal limits.  There were no reported panic attacks which affected independent functioning.  Depressed symptoms were endorsed and represented a fairly constant level of sadness and hopelessness at his medical problems (diabetes and erectile dysfunction) as well as life stressors such as the death of his son and loss of his job.  He also reported reduced interest in activities and hygiene.  He had difficulty sleeping due to nightmares about his son's death.  No anxiety symptoms were reported or observed.  There was no reported impaired impulse control affecting motivation or mood.  He did report sleep impairment, stating that he was tired during  the day and napped to catch up after poor sleep at night (only three to four hours of sleep each night).  

The examiner indicated that the Veteran's adjustment disorder had become worse based on his reported thoughts and behaviors since his initial rating examination.  The current level of impairment was considered mild-moderate.  He was experiencing significant distress and changes in occupational status and social functioning; however, the sharper decline in mood and self-care in the past two years coincided with his job loss, which he stated was due to the economy and not mental distress.  In addition, he reported as much distress from coping with the death of his son as inability to have sex with his wife.  It was the impression of the examiner that the Veteran's worsening adjustment disorder was more likely than not due to the job loss and sadness over the death of his son as his erectile dysfunction.  The examiner continued a diagnosis of adjustment disorder with depressed features, chronic and assigned a GAF of 61.    

During the January 2014 VA examination, the examiner continued a diagnosis of adjustment disorder with depressed mood and indicated that this resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reviewed the claims file and conducted an interview of the Veteran.

During the examination, the Veteran denied any changes in his social/marital/family status since his last examination in April 2010.  Although his "best friend since 1975" passed away recently, he continued to bowl weekly with friends, and had a supportive wife, whom he described as his "angel" and "sweetie pie."  He reported that he thought his wife would describe their marriage as "happy" and indicated that he had been able to "let go" of a lot of his resentment and blame that he had held against her for their son's accidental death in 1967.  He reported having a "fine" relationship with his siblings.  They lived far away but spoke at least monthly.  He also reported having a "good" relationship with his children, whom he saw on holidays, and spoke on the phone with several times per month.  The examiner also noted that one of the Veteran's sons lived in his home with the Veteran.

The Veteran denied having any occupational or educational changes since his last examination.  He stated that, after the Army, he worked for many years as an "automotive parts specialist" at several dealerships.  He reported that these jobs went well and he was never fired. He stated that he would leave after finding or another job or after being denied a raise.  Most recently, he worked for a curtain delivery service as a driver but left this job after injuring his shoulder in an accident.  He stated that he had not worked since.  However, the examiner noted that the Veteran's mental health note indicated that in February 2011 he began volunteering, at least on a weekly basis, answering phones at the Salvation Army.  The last mention of this volunteer work is in an August 2013 VA treatment note, however, the Veteran reported that he recently stopped doing this as he did not like his new supervisor.  The VA treatment records showed that the Veteran tried to stay busy doing household chores.  When specifically asked, the Veteran reported that his inability to work was more related to his physical limitations than his depressive symptoms.  It was the examiner's opinion that the Veteran's adjustment disorder did not singly render him unemployable given the Veteran's report that his physical limitations are what primarily contribute to his perceived inability to work, and that he successfully maintained a part-time volunteer position up until recently.  Thus, the examiner wrote that, when considering the Veteran's mental health diagnosis, it was more likely than not that the Veteran could perform sedentary work on a part-time basis.  

The examiner noted that the Veteran first sought mental health through VA in February 2005.  At that time the Veteran had joint sessions with his wife which helped them communicate better.  From November 2006 through November 2007 he was trialed on several psychiatric medications.  He complained of poor sleep (between one to five hours per night), nightmares, and irritability.  He has been seeing his current VA therapist since March 2009 and has had counseling sessions with this therapist every six to eight weeks.  Since March 2009, the Veteran had been reporting concerns of irritability, poor sleep, worsening depressed mood, fatigue, little motivation, and social withdrawal.  Most recently, he had experienced vague/passive suicidal ideation.  All of these symptoms emerged and continued in the context of his medical problems.  The Veteran had been trialed on numerous medications at various dosages, with little improvement.  He was referred for additional treatment with a psychologist whom he had seen for therapy every two months since October 2012.  GAF scores from this psychologist had fluctuated between 50 and 60 since October 2012.  The Veteran's reported depressive symptoms had ranged from moderate to severe during the same time period.  

During the January 2014 examination, the Veteran  reported nightmares (several times per week), sleep disturbance (four to five hours per night), irritability, depressed mood, and vague suicidal ideation.  He also reported social withdrawal ("I don't like talking to people); however, he continued to bowl weekly, which was consistent with his socialization at the previous April 2010 VA examination.  His symptoms occurred in the context of significant medical problems, and as such, his symptoms met the criteria for adjustment disorder with depressed mood.  It was noted that it was unclear how significantly the Veteran's medical condition exacerbated his psychiatric symptoms presentation.  For example, it was noted that obstructive sleep apnea could contribute to the Veteran's persistent insomnia, and his hypothyroidism could have contributed to his sense of fatigue, amotivation, and feelings of depression.  

Regarding the Veteran's reported vague suicidal ideation, he stated that he sometimes got irritated and thought about suicide.  He reported having access to guns, but stated that they were locked up.  He reported that his wife was aware of his vague suicidal thoughts (as well as his VA therapists as noted in a September 2012 treatment report).  He reported that he had not had these thoughts in several months and that he "would not do that " (referring to suicide) because of his wife, children, and grandchildren.  According to the examiner, the Veteran's supportive marriage seemed to be a strong protective factor as was his abstinence from substances, no past attempts, and his Roman Catholic religion.  However, his risk factors included depressed mood, chronic illness, age, and race.  Although the Veteran was deemed to be a low risk for suicide at the time and the Veteran adamantly denied suicidal ideation, the examiner referred the Veteran to the Veteran's Crisis Line, the VA emergency room, and 911.  The Veteran reported that he would call those numbers or his doctors if he had thoughts of harming himself.  He denied any thoughts of harming others and denied a history of violence ("except in my sleep when I move around and swing at people in my dreams.")

The Veteran denied any legal or behavioral problems since the last examination and also denied using any illicit substances of alcohol.  The examiner noted that the Veteran's psychiatric symptoms included: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  

The examiner noted that the Veteran's psychiatric symptoms continued to meet the criteria for adjustment disorder with depressed mood.  It was more likely than not that his symptoms, since his last examination, had increased in severity, duration, and frequency.  Symptoms that had worsened included his depressed mood (now "90 percent of the time" compared with two times per week during the April 2010 VA examination) and the emergence of suicidal ideation (not in imminent risk).  Symptoms that remained constant included his nightmares (maintained at several times per week), sleep impairment (maintained at several hours per night), and social withdrawal (few friends, bowling weekly, consistent with the April 2010 VA examination).  The Veteran had consistently been engaged in mental health care at VA, receiving therapy and various medications of different dosages, with little effect (and some worsening).  

The Veteran had GAF scores between 50 and 60 since October 2012, and moderate to severe depression symptoms for the same time period.  For information garnered in the current interview, the Veteran's current GAF score was 51, consistent with the description for the 51-60 range: "Moderate symptoms (i.e., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  This was consistent with his report of having "few friends" and presenting with flattened affect.  He was not judged to be lower than 51 because he did not have active suicidal ideation, had recent evidence of being able to maintain a volunteer position, had a weekly bowling group, and had positive family and marital relationships.    

Review of VA outpatient treatment reports does not reflect a level of psychiatric impairment that is significantly at odds with that described above, and considering the pertinent evidence of record set forth above, the Board finds that the Veteran is entitled to a 50 percent rating for the entire appeal period. 

In this respect, for the entire appeal period, the lay and medical evidence establishes that the Veteran's adjustment disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to impairment of affect and mood, verbal manifestations of anger and irritability, sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hyper vigilance, social isolation and exaggerated startle response with overall symptomatology evaluated as in the serious range, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

The evidence of record for the entire appeal period has primarily demonstrated adjustment disorder manifested by impairment of mood and affect with symptomatology involving depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and thoughts of suicidal ideation.  Most recently, since January 2014, the Veteran's adjustment disorder has resulted in mild memory loss, such as forgetting names, directions or recent events as well as flattened affect.

Otherwise, the Veteran did not manifest many of the examples listed as supporting a 50 percent rating under DC 9440.  For example, there is no significant evidence of circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impaired abstract thinking.

The Veteran had physical harm urges, but possessed the judgment to control those urges.  He reported that his symptoms of depression were not singly contributing to his unemployability, and he maintained effective relationships with his spouse, siblings, children, grandchildren, and some friends.  However, the Veteran had no other social contacts.

Additional evidence includes the GAF scores ranging from 50 to 60.  Most recently, the January 2014 examiner explained that the GAF score represented symptoms in the "moderate" range. 

Taking all of these factors together as required by Mauerhan, and by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran more nearly approximated the criteria for a 50 percent rating during the time period on appeal.  In this respect, the Veteran demonstrated impairment of mood and affect and had difficulty in maintaining effective social relationships outside of immediate family members which are examples supporting a 50 percent rating under DC 9440. 

Additionally, both the April 2010 and January 2014 VA examiners' commented that the Veteran's adjustment disorder had been worsening as compared to the July 2009 examination.  In the Board's opinion, the January 2014 VA examiner's assessment that the Veteran's adjustment disorder warranted a GAF of 51 more closely approximates the 50 percent rating criteria of reduced reliability and productivity rather than the 30 percent rating criteria of occasional decrease in work efficiency and intermittent ability to perform occasional tasks.  Thus, the Board awards a 50 percent rating for adjustment disorder for the entire period on appeal. 

However, the Board finds that the Veteran's adjustment disorder did not meet, or more nearly approximate, the criteria for a 70 percent rating at any point during the appeal period.  In this regard, the Veteran did not voice active thoughts of suicidal ideation.  The lay and medical evidence does not reflect that obsessional rituals, including his hypervigilant behavior, interfered with routine activities.  The Veteran did not claim, and the evidence does not reflect, that he was unable to function independently.  He described an ability to control his physical harm thoughts.  There were no significant abnormalities observed in his personal appearance and hygiene.  Additionally, the Veteran had been able to maintain effective relationship with immediate family members and some close friends.

Additionally, the Board finds that the GAF scores between 50 and 60 which, according to the January 2014 VA examiner, represents "moderate" symptoms, do not more closely approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, thinking or mood, when viewed in the context of the Veteran's reported symptomatology and functional impairments as well as the July 2009, April 2010, and January 2014 mental status examination findings, which were significant only for impairment of mood, sleep and, most recently, affect.

The Board further finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any time during the appeal period.  In this regard, the evidence does not show that the Veteran's psychiatric disability results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran does not shower regularly; however, there is no evidence demonstrating severe symptomatology, to include that enumerated in the rating criteria, that results in total occupational and social impairment.  Rather, the evidence reflects that the Veteran maintains relationships with his immediate family members as well as his bowling group and the examiners have determined that the Veteran's psychiatric disability alone does not render him unemployable. 

In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  His lay reports have been relied upon to support the assigned 50 percent rating.  To the extent that he argues for a higher rating still, the Board places greater probative weight to the findings and opinions of the VA medical examiners and clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his adjustment disorder.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for adjustment disorder with depressive features for any time during the appellate period.

The above determination is based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the period under consideration did the Veteran's adjustment disorder reflect so exceptional or so unusual a picture as render inadequate the schedular criteria for rating his disability.  See 38 C.F.R. § 3.321(b).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

VA's General Counsel  has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involves the appropriate disability rating for service-connected adjustment disorder.  The disability ratings assigned are based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected adjustment disorder which also included use of the approximately principles of 38 C.F.R. § 4.7 to award further compensation. 

The Board finds that the currently assigned disability rating reasonably describes the Veteran's disability level and symptomatology for the entire appeal period.  Notably, a higher schedular rating is available but the Board has determined that those criteria have not been met.  Also notable, the Veteran has also argued that a 50 percent rating was appropriate for his case.  Thus, there is no basis for extra-schedular referral at this time.

Finally, while the Board previously found that an informal claim seeking entitlement to a TDIU had been raised, as a claim part-and-parcel of the higher disability rating for adjustment disorder with depressive features pursuant to Rice, this issue is remanded for further development below.  


		ORDER

For the entire appeal period, a rating of 50 percent, but no higher, for adjustment disorder with depressive features is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  In this regard, for the below reasons, the Board finds that the November 2013 remand directive regarding the TDIU issue have not been fully complied with and, therefore, a remand is necessary to obtain an addendum opinion.

As above, this case was previously before the Board in November 2013 at which time the TDIU issue was remanded for additional development.  Specifically, the case was remanded for the following action:

[t]he Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., adjustment disorder with depressive features, diabetes mellitus type II with erectile dysfunction, left lower extremity diabetic neuropathy, right lower extremity diabetic neuropathy, post operative scar to the right breast, and erectile dysfunction, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

Pursuant to the November 2013 Board remand, the Veteran was afforded multiple VA examinations in January 2014 to assess the impact of his various service-connected disabilities on his employability.  Unfortunately, while opinions regarding the impact of the Veteran's individual service-connected disabilities on his employability were obtained, no opinion was obtained regarding whether his disabilities "jointly" render him unemployable.  Significantly, in a November 2013 statement, the Veteran's treating VA physician indicated that the Veteran "cannot be gainfully employed due to numerous medical conditions."  As such, a medical opinion is necessary to determine whether the Veteran is unemployable due to the collective effects of his service-connected disabilities.  
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner(s) who conducted the Veteran's January 2014 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner(s) shall note in the examination report that the claims file and the Remand have been reviewed.  If the January 2014 VA examiner(s) is/are not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
	
Request that the examiner provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., adjustment disorder with depressive features, diabetes mellitus type II with erectile dysfunction, left lower extremity diabetic neuropathy, right lower extremity diabetic neuropathy, post operative scar to the right breast, and erectile dysfunction, jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

In offering any opinion, the examiner(s) should consider the Veteran's treating VA physician's November 2013 statement indicating that the Veteran "cannot be gainfully employed due to numerous medical conditions."  All opinions expressed should be accompanied by supporting rationale.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


